Exhibit 10.1
 
Execution Version
CONSULTING AGREEMENT
 
    THIS CONSULTING SERVICES AGREEMENT, is entered into as of August 26, 2013 by
and between Echo Therapeutics, Inc., a Delaware corporation ("the "Company"),
and Robert F. Doman, an individual ("Consultant").
 
BACKGROUND
 
    The Company wishes to obtain the services of Consultant for certain
purposes, and Consultant wishes to provide such services, all subject to the
terms and condition of this Agreement.
 
    NOW, THEREFORE, in consideration of the mutual promises hereinafter set
forth, and intending to be legally bound hereby, the Company and Consultant
hereby agree as follows:
 
    1. Services to be Provided. During the term of this Agreement, Consultant
shall perform for the Company consulting services as the Executive
Chairman/Interim Chief Executive Officer of the Company. Consultant's duties and
authority as the Executive Chairman/Interim Chief Executive Officer will be
prescribed by the Board of Directors of the Company (the "Board") and will be
commensurate with those of an executive chairman and chief executive officer of
a company of comparable size and with a similar business as the Company (the
"Services").
 
   2. Term. The initial term of this Agreement shall begin on August 26, 2013
and shall continue for a period of four (4) months unless terminated prior
thereto pursuant to paragraph 7 below. This Agreement may be renewed upon mutual
agreement of the parties in writing.
 
   3. Compensation; No Benefits.
 
    (a) As compensation for Consultant's performance of the Services to be
performed by him under this Agreement, Company shall pay Consultant $2,500 per
day for which Consultant shall perform consulting duties in accordance with the
terms of this Agreement. Consultant shall submit invoices to the Company each
month for Services performed during the prior month. The Company shall pay
amounts due pursuant to such invoices within 30 days following receipt by the
Company of such invoice.
 
    (b) Consultant shall be reimbursed for all out of pocket expenses incurred
in connection with the performance of the Services, including travel, mileage,
hotel and meal expenses, in accordance with the Company's policies in place from
time-to-time. Consultant shall provide receipts for all expenses.
 
    (c) Consultant is not an employee of Company and will not be entitled to
participate in or receive any benefit or right as a Company employee under any
Company employee benefit and welfare plans, including, without limitation,
employee insurance, pension, savings and security plans as a result of his/her
entering into this Agreement.
 
   4. Independent Contractor Status. For purposes of this Agreement and all
Services to be provided hereunder, Consultant shall not be considered a partner,
co-venturer, agent, employee, or representative of the Company, but shall remain
in all respects an independent contractor, and neither party shall have any
right or authority to make or undertake any promise, warranty or representation,
to execute any contract, or otherwise to assum e any obligation or
responsibility in the name of or on behalf of the other party.
 
 
-1-

--------------------------------------------------------------------------------

 
 
    5. Confidentiality. Consultant agrees at all times during the term of this
Agreement and thereafter, to hold in strictest confidence, and not to use,
except in connection with Consultant's performance of the Services, and not to
disclose to any person or entity without written authorization of the Board, any
Confidential Information of the Company. As used herein, "Confidential
Information" means any Company proprietary or confidential information,
technical data, trade secrets or know-how, whether disclosed or provided in
oral, written, graphic, electronic, photographic or any other form and including
without limitation all (i) existing or proposed research and development
efforts; (ii) inventions, patent applications, structures, models, techniques,
processes, assays, formulations, compositions, compounds, and apparatus; (iii)
product specifications, designs, plans, ideas and concepts; (iv) manufacturing,
engineering and other manuals and drawings, standard operating procedures and
flow diagrams; (v) chemical, pharmacological, toxicological, pharmaceutical,
analytical, safety, efficacy, stability, quality assurance, quality control and
clinical data; and (vi) marketing, distribution and sales methods and systems,
sales and profit figures, finances and other business information. Confidential
Information, however, does not include any such information that (i) prior to
disclosure, is known to the public, or after disclosure, becomes generally known
or available to the public through no act of Consultant in violation of this
Agreement; (ii) is already rightfully known to Consultant at the time of
disclosure; or (iii) is independently developed by the Consultant.
 
    6. Ownership of Results.
 
    (a) Assignment of Inventions. Consultant agrees that Consultant will
promptly make full written disclosure to the Company, will hold in trust for the
sole right and benefit of the Company, and hereby assigns, transfers and conveys
to the Company, or its designee, all of Consultant's worldwide right, title, and
interest in and to any and all inventions, original works of authorship,
findings, conclusions, data, discoveries, developments, concepts, improvements,
trade secrets, techniques, processes and know-how, whether or not patentable or
registrable under copyright or similar laws, which Consultant may solely or
jointly conceive or develop or reduce to practice, or cause to be conceived or
developed or reduced to practice, in the performance of the Services or which
result, to any extent, from use of the Company's premises or property
(collectively, the "Inventions"), including any and all moral rights and
intellectual property rights inherent in the Inventions and appurtenant thereto
including, without limitation, all patent rights, copyrights, trademarks,
know-how and trade secrets (collectively, "Intellectual Property Rights").
Consultant further acknowledges and agrees that all original works of authorship
which are made by Consultant (solely or jointly with others) in the performance
of the Services and which are protectable by copyright are "works made for
hire," as that term is defined in the United States Copyright Act. However, to
the extent that any such work may not, by operation of any applicable law, be a
work made for hire, Consultant hereby assigns, transfers and conveys to the
Company all of its worldwide right, title and interest in and to such work,
including all Intellectual Property Rights therein and appurtenant thereto.
Notwithstanding the above, Consultant shall not be prohibited from engaging in
other activities beyond the scope of this agreement and any restriction herein
shall not apply to such activities.
 
    (b) Further Assurances. Upon the request and at the expense of the Company,
Consultant shall execute and deliver any and all instruments and documents and
take such other acts as may be necessary or desirable to document the assignment
and transfer described in paragraph 6(a) above or to enable the Company to
secure its rights in the Inventions and any patents, trademarks, copyrights or
other intellectual property rights relating thereto in any and all
jurisdictions, or to apply for, prosecute and enforce patents, trademark
registrations, copyrights or other intellectual property rights in any and all
jurisdictions with respect to any Inventions, or to obtain any extension,
validation, re-issue, continuance or renewal of any such intellectual property
right. Without limiting the foregoing, Consultant shall disclose to the Company
all pertinent information and data with respect thereto and shall execute all
applications, specifications, oaths and all other instruments which the Company
shall deem necessary in order to apply for and obtain such rights and in order
to assign and convey to the Company the sole and exclusive right, title and
interest in and to such Inventions, and any patents, copyrights, trademarks or
other intellectual property rights relating thereto. Consultant further agrees
that Consultant's obligation to execute or cause to be executed, when it is in
Consultant's power to do so, any such instrument or papers shall continue after
the termination of the term of this Agreement. If the Company is unable for any
other reason to secure Consultant's signature to apply for or to pursue any
application for any United States or foreign patent, trademark, copyright or
other registration covering Inventions assigned to the Company as above, then
Consultant hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as Consultant's agent and attorney in fact, to
act for and in Consultant's behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent or trademark, copyright or other
registrations thereon with the same legal force and effect as if executed by
Consultant.
 
 
-2-

--------------------------------------------------------------------------------

 
 
   7. Termination. Notwithstanding the provisions of paragraph 2, either party
may terminate the term of this Agreement for any reason whatsoever upon ten (10)
days' prior written notice to the other party. In the event of any termination
of the term of this Agreement, the Company shall be responsible for any portion
of the compensation owed to Consultant under paragraph 3 for any Services
rendered prior to the effective date of such termination.
 
   8. No Conflicting Agreements; Non-Exclusive Engagement.
 
    (a) Consultant may from time-to-time act as a consultant to, perform
professional services for, or enter into agreements similar to this Agreement
with other persons or entities without the necessity of obtaining approval from
the Company. Any such work product from such activities shall be the sole and
exclusive property of Consultant.
 
    (b) The Company may from time-to-time engage other persons and entities to
act as consultants to the Company and perform services for the Company,
including services that are similar to the Services.
 
    9. Return of Company Property. Promptly following the Company's request,
Consultant shall deliver to the Company (and will not keep in Consultant's
possession or deliver to anyone else) all Confidential Information of the
Company.
 
    10. Equitable Relief. Consultant agrees that it would be impossible or
inadequate to measure and calculate the Company's damages from any breach of the
covenants set forth in paragraphs 5, 6 and 9 of this Agreement. Accordingly,
Consultant agrees that if Consultant breaches any of such covenants, the Company
will have available, in addition to any other right or remedy available, the
right to obtain an injunction from a court of competent jurisdiction restraining
such breach or threatened breach and to specific performance of any such
provision of this Agreement.
 
   11. Entire Agreement, Amendment and Assignment. This Agreement is the sole
agreement between Consultant and the Company with respect to the Services to be
performed hereunder and it supersedes all prior agreements and understandings
with respect thereto, whether oral or written. No modification to any provision
of this Agreement shall be binding unless in writing and signed by both
Consultant and the Company. No waiver of any rights under this Agreement will be
effective unless in writing signed by the party to be charged. All of the terms
and provisions of this Agreement shall be binding upon and inure to the benefit
of and be enforceable by the respective heirs, executors, administrators, legal
representatives, successors and assigns of the parties hereto, except that the
duties and responsibilities of Consultant hereunder are of a personal nature and
shall not be assignable or delegable in whole or in part by Consultant.
 
   12. Governing Law. This Agreement shall be governed by and interpreted in
accordance with laws of the Commonwealth of Pennsylvania without giving effect
to any conflict of laws provisions.
 
   13. Notices. All notices and other communications required or permitted
hereunder or necessary or convenient in connection herewith shall be in writing
and shall be deemed to have been given when hand delivered, sent by facsimile or
mailed by registered or certified mail, as follows (provided that notice of
change of address shall be deemed given only when received):
 
If to the Company, to:
 
  Echo Therapeutics, Inc.
8 Penn Center
1628 JFK Boulevard, Suite 300
Philadelphia, Pennsylvania 19l03
Attention: Board of Directors
 
If to Consultant, to:
 
  Robert F. Doman
648 Third Avenue
Avalon, New Jersey 08202

 
or to such other names or addresses as the Company or Consultant, as the case
may be, shall designate by notice to each other person entitled to receive
notices in the manner specified in this paragraph.
 
-3-

--------------------------------------------------------------------------------

 
 
   14. Counterparts. This Agreement shall become binding when any one or more
counterparts hereof, individually or taken together, shall bear the signatures
of Consultant and the Company. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, but all of which together shall
constitute but one and the same instrument. 
 
   15. Severability. If any provision of this Agreement or application thereof
to anyone or under any circumstances is adjudicated to be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect any other provision or application of this Agreement which can be given
effect without the invalid or unenforceable provision or application and shall
not invalidate or render unenforceable such provision or application in any
other jurisdiction.
 
 
-4-

--------------------------------------------------------------------------------

 
 
    IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
duly executed this Agreement as of the date first above written.
 
 

ROBERT F. DOMAN   ECHO THERAPEUTICS, INC.
/s/ Robert F. Doman
Dated: 8/26/13
 
 
 
 
By: /s/ Vincent D. Enright
Its: Chairman Compensation Committee
Dated: 8/26/13
On behalf of Echo's Nominating and Corporate Governance Committee